1. Where a will is propounded and a<raveat is filed, upon failure to establish the will, the court cannot go further than to enter up judgment for costs against the propounder. Though parties beneficially interested as legatees may have aided the propounder by employing counsel and subpoenaing witnesses, they are not stich parties to the record as that a judgment for costs can be entered against them.(b.) Semble, that if a will be betia fide presented for probate and not fraudulently pressed, and upon caveat the same is rejected, the costs should fall upon the estate. 22 Ga., 302.